Page, J.
The actions were to recover damages for personal injuries. The plaintiffs were iron workers employed by the defendant and engaged in erecting a structure upon a pier in this city. A scaffold was constructed by the plaintiffs and their fellow workmen from materials supplied by the defendant. This scaffold was constructed by placing planks across two' wooden needle beams, to make a platform to stand upon. The needle beams were suspended from the trusses of the structure by means of ropes tied three or four feet from the end of each beam. The plaintiffs were standing’ upon the scaffold and a fellow workman was passing up tools to them, preparatory to commencing work, when one of the beams broke at a place near where there was a knot. The plaintiffs were thrown off and injured.
At the close of the plaintiffs’ case the complaints were dismissed upon the theory that the plaintiffs had failed to prove negligence of the defendant.
Section 18 of the Labor Law imposes a mandatory duty upon the master to furnish a safe scaffold to his servants, employed as were the plaintiffs. The fact that this scaffold broke by reason of defects in the materials furnished tends to prove that this duty was violated. A violation of that duty was negligence, or, *53at least, evidence of negligence, which was sufficient to establish a prima facie case. Caddy v. Interborough Rapid Transit Co., 195 N. Y. 415; Holsapple v. International Paper Co., 152 App. Div. 606, 609.
The judgments will therefore be reversed and a new trial ordered, with costs to the appellants to abide the event.
Lehman and Whitaker, JJ., concur.
Judgments reversed and new trial ordered, with costs to appellants to abide event.